
	

114 HR 4074 IH: To require the Secretary of Homeland Security to collect data regarding foreign travel, or repatriation, to the country of nationality or last habitual residence by an alien admitted to the United States as a refugee, and for other purposes.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4074
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to collect data regarding foreign travel, or
			 repatriation, to the country of nationality or last habitual residence by
			 an alien admitted to the United States as a refugee, and for other
			 purposes.
	
	
		1.Data collection regarding refugee returns to country of nationality
 (a)In generalWith respect to each alien admitted to the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) as a refugee (as defined in section 101(a)(42) of such Act (8 U.S.C. 1101(a)(42))), the Secretary of Homeland Security shall collect data regarding any instance in which the alien returns temporarily or permanently—
 (1)to the country of the alien’s nationality at the time of such admission; or (2)in the case of an alien having no nationality at the time of such admission, the country in which the alien last habitually resided prior to such admission.
 (b)ReportsThe Secretary of Homeland Security annually shall submit a report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate containing the data collected under subsection (a).
 2.Cessation of refugee admissionsBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not admit into the United States an alien under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) until such time as Congress passes a joint resolution giving the Secretary authority to resume admitting aliens under such section.
		
